NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DANDRE CURTEZ RUSSELL,                       )
DOC# R79128,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-3205
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Karen M. Kinney, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             We affirm the order revoking Mr. Russell's probation and imposing

sentence without comment. However, as the trial court recognized in its order denying

Mr. Russell's motion to correct sentencing error, the scoresheet erroneously assessed

four additional legal status points and twelve additional community violation points.
Accordingly, we remand for the court to correct those errors. See Montanez v. State,

160 So. 3d 540, 541 (Fla. 2d DCA 2015).1

              Affirmed; remanded with instructions.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




              1We    note that even where a scoresheet error is innocuous, like in this
case, the trial court should ensure that any mistakes of which it is aware are corrected
before entering a judgment. See Holmes v. State, 109 So. 3d 1191, 1192 (Fla. 2d DCA
2013) ("[T]o avoid questions in future proceedings, we remand for the scrivener's error
on the scoresheet to be corrected."). A trial court should not decline, as the trial court
did in this case, to rectify minor sentencing errors on the ground that the errors are
harmless. See Philip J. Padovano, Florida Appellate Practice § 27:4 (2018 ed.) ("The
harmless error rule is designed to encourage a realistic approach to appellate review by
allowing the appellate courts to consider not only the existence of error at the trial level,
but the effect of the error." (emphasis added)).



                                            -2-